366 F.2d 187
Vase Calvin VALRIE, Appellant,v.UNITED STATES of America, Appellee.
No. 17570.
United States Court of Appeals Ninth Circuit.
September 16, 1966.

Dahlstrum & Walton, Los Angeles, Cal., for appellant.
Manuel L. Real, U. S. Atty., John K. Van De Kamp, Asst. U. S. Atty., Chief, Crim. Div., Robt. L. Brosio, Asst. U. S. Atty., Asst. Chief, Crim. Div., Gabriel A. Gutierrez, Asst. U. S. Atty., Los Angeles, Cal., for appellee.
Before CHAMBERS, BARNES and CECIL, Circuit Judges.
PER CURIAM:


1
The judgment of conviction is affirmed.


2
The points on telephone eavesdropping are controlled by Olmstead v. United States, 277 U.S. 438, 48 S. Ct. 564, 72 L. Ed. 944; Wilson v. United States, 9 Cir., 316 F.2d 212; and McClure v. United States, 9 Cir., 332 F.2d 19, cert. den., 380 U.S. 945, 85 S. Ct. 1027, 13 L. Ed. 2d 963; Cf. Rathbun v. United States, 355 U.S. 107, 78 S. Ct. 161, 2 L. Ed. 2d 134.


3
We find the evidence sufficient in this narcotics case to sustain a conviction. It is true the case was not airtight and a court, within the limits of intellectual honesty, might have found Valrie not guilty. But on the facts here, it had a right to find guilty beyond a reasonable doubt. This it did.